877 F.2d 59Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald X. KIDD, Plaintiff-Appellant,v.Joan BARBER, Counselor, Defendant-Appellee.
No. 89-7585.
United States Court of Appeals, Fourth Circuit.
Submitted May 8, 1989.May 31, 1989.

Donald X. Kidd, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellee.
Before K.K. HALL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Donald X. Kidd appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Kidd v. Barber, C/A 88-466-R (E.D.Va. Mar. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the exercise of jurisdiction by the magistrate, with an appeal directly to this Court.  See 28 U.S.C. Sec. 636(c)(1) and (3)